Citation Nr: 1224059	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  04-16 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to February 27, 2001, for a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from November 1979 to May 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In April 2002, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the claims file.  It appears that the Veteran was scheduled for another DRO hearing at the Cleveland RO in July 2005, but failed to report.  As such, that hearing request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2011).  

In a May 2008 decision, the Board denied claims for entitlement to service connection for irritable bowel syndrome; entitlement to an effective date earlier than April 23, 1999, for a 50 percent evaluation for endometriosis with colonic adhesions; and entitlement to an effective date earlier than February 27, 2001, for a total rating based on individual unemployability (TDIU).  Subsequently, the Veteran appealed only the issue of entitlement to an effective date earlier than February 27, 2001, for the award of TDIU to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the Board's May 2008 decision in so far as it pertained to the issue of entitlement to an effective date prior to February 27, 2001 for the award for TDIU.  The Court then remanded this issue to the Board for actions consistent with the memorandum decision.  In June 2011, the Board remanded the Veteran's claim to the RO for additional development.  Specifically, the Board directed the RO to obtain a retrospective opinion from a VA examiner as to whether it was factually ascertainable that the Veteran's service-connected disabilities rendered her unable to obtain and retain substantially gainful employment in the one-year period before February 27, 2001.  The RO obtained one opinion concerning the Veteran's non-gynecological service-connected disabilities, dated in September 2011, and obtained a separate opinion, dated in October 2011, concerning the Veteran's gynecological service-connected disability.  The RO then issued an April 2012 supplemental statement of the case wherein the denial of the Veteran's claim was continued.  The Veteran's claim was then remitted to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Introduction, in a May 2008 decision, the Board denied the Veteran's claim of entitlement to an effective date prior to February 27, 2001, for the award of TDIU.  The Veteran then appealed this issue to the Court.  In a November 2010 memorandum decision, the Court determined that the Board erred by not affording the Veteran a retrospective medical opinion to ascertain whether she was unemployable as the result of her service-connected disabilities within the one-year period prior to February 27, 2001.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  As such, the Court vacated the Board's May 2008 decision as it pertained to the claim of entitlement to an effective date prior to February 27, 2001, for the award for TDIU, and remanded said claim for further development in accordance with the November 2010 memorandum decision.

In June 2011, the Board remanded to the RO the Veteran's claim of entitlement to an effective date prior to February 27, 2001, for the award of TDIU for further development.  Specifically, the Board found that the a remand was required in order for the RO to obtain a retrospective opinion from a VA examiner as to whether it was factually ascertainable that the Veteran's service-connected disabilities rendered her unable to obtain and retain substantially gainful employment in the one-year period prior to February 27, 2001.  After obtaining this opinion, the Board directed the RO to readjudicate the Veteran's claim and, if any benefit remained denied, issue a supplemental statement of the case and remit the claim to the Board for further appellate review.

In September 2011, the RO obtained a retrospective opinion from a VA examiner concerning the Veteran's employability prior to February 27, 2001, wherein her non-gynecological service-connected disabilities were considered.  In October 2011, the RO obtained a separate retrospective opinion from a different VA examiner concerning the Veteran's employability prior to February 27, 2001, wherein her gynecological service-connected disability was considered.  The RO then readjudicated the Veteran's claim, continuing the denial thereof.  The RO issued an April 2012 supplemental statement of the case and remitted the claim to the Board.

As correctly observed by the Veteran's representative in a May 2012 brief, the RO did not afford the Veteran a VA examination wherein all of her service-connected disabilities were considered pursuant to her claim of entitlement to an effective date prior to February 27, 2001, for the award of TDIU.  The fulfillment of VA's duty to assist includes affording the Veteran a thorough and contemporaneous examination that takes into account all of the relevant evidence of record so that the evaluation will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 1214 (1991).  The Board finds that neither the September 2011 nor the October 2011 opinion took into consideration all of the relevant evidence of record.  Specifically, the September 2011 VA examiner did not consider the evidence of record concerning the Veteran's gynecological service-connected disability, and the October 2011 VA examiner did not address the evidence of record concerning the Veteran's non-gynecological service-connected disabilities.  Consequently, the Board finds that both the September 2011 and October 2011 opinions are inadequate for purposes of determining the Veteran's entitlement to an effective date prior to February 27, 2001, for the award of TDIU.  By failing to ensure that the Veteran was afforded an adequate examination, the RO did not substantially comply with the Board's June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  As such, a remand for corrective action is required.  Id.

Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is also warranted in order to obtain a singular retrospective opinion from a VA examiner.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the Veteran a singular retrospective opinion to determine if she was unemployable based on her service-connected disabilities at any factually ascertainable point from February 27, 2000 to February 27, 2001.  If available, the RO must schedule the VA examination with an Occupational Medical Specialist.  

At the time of this writing, service connection was in effect for endometriosis, which has been assigned a 50 percent rating; migraine headaches, which have been assigned a 30 percent rating; asthma, which has been assigned a 30 percent rating; and temporomandibular joint syndrome, which has been assigned a 10 percent rating.

The examiner must review all pertinent records associated with the claims file, with a particular emphasis on all relevant evidence dated from February 27, 2000 to February 27, 2001.  The examiner must then opine as to whether the Veteran was unable to obtain and retain substantially gainful employment based solely on her service-connected disabilities in the one-year period prior to February 27, 2001.  

In so doing, consideration must be given to the Veteran's level of education, special training, and previous work experience, but not to her age or the impairment caused by non-service-connected disorders.  The salient question is whether the Veteran was capable of performing the physical and mental acts required by employment between February 27, 2000 and February 27, 2001, not whether she was able to find employment.  The examiner must acknowledge that the Veteran previously worked as a phlebotomist and earned a B.A. in biology.  

The Veteran's claims file must be made available for review by the examiner in conjunction with the examination and this fact must be acknowledged in the resulting report.  38 C.F.R. § 4.1 (2011).  A complete rationale for any opinion expressed, to include, but is not limited to, citation to specific documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner is unable to render the requested opinion without resorting to speculation, the examiner must thoroughly explain why speculation is required.  The report prepared must be typed.

2.  Once the above development has been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence, including evidence received since the April 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

